—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), entered October 27, 1999, which granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ separate motions for summary judgment dismissing the complaint (see, Phillips v 630 McKinley Sq. Corp., 285 App Div 18; see also, Patrick v Cho’s Fruit & Vegetables, 248 AD2d 692; Wessels v Service Mdse., 187 AD2d 837; Pizzi v Bradlee’s Div., 172 AD2d 504). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.